     Case 2:19-cv-02180-RFB-VCF Document 40 Filed 06/01/20 Page 1 of 3



     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Select Portfolio Servicing, Inc.
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   DANNY KASTER,                                       Case No.: 2:19-cv-02180-RFB-VCF
10
                    Plaintiff,                           JOINT MOTION TO EXTEND
11                                                       DEADLINE TO RESPOND TO
            vs.                                          PLAINTIFF’S MOTION TO COMPEL
12                                                       (FIFTH REQUEST)
13   SELECT PORTFOLIO SERVICING;
     INNOVIS DATA SOLUTIONS, INC.; AND
14   FORD MOTOR CREDIT COMPANY LLC,
15                  Defendants.
16          Plaintiff, Danny Kaster (“Plaintiff”), and Defendant, Select Portfolio Servicing, Inc.
17   (“SPS”) (collectively the “Parties”), by and through their counsel of record, hereby stipulate and
18   agree as follows:
19          On March 20, 2020, Plaintiff filed his Motion to Compel [ECF No. 27]. As such, SPS’
20   deadline to respond to the Motion to Compel was originally April 3, 2020.        The Parties then
21   jointly moved the Court to extend the deadline to April 10, 2020 [ECF No. 29]. The Parties then
22   jointly moved the Court to extend the deadline to April 24 [ECF No. 34]. The Parties then
23   jointly moved the Court to extend the deadline to May 1 [ECF No. 36]. The Parties then jointly
24   moved to extend the deadline to May 15 [ECF No. 38]. The Parties have discussed extending
25   the deadline for SPS to respond to Plaintiff’s Motion to Compel by an additional two weeks to
26   allow SPS additional time to respond to the Motion to Compel. The parties are continuing to
27   discuss a possible resolution to their discovery dispute and believe they can either partially or
28   fully resolve with the additional time. They are also continuing to discuss a global resolution of



                                                 Page 1 of 3
     Case 2:19-cv-02180-RFB-VCF Document 40 Filed 06/01/20 Page 2 of 3




 1   the entire matter.
 2          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for SPS to file
 3   its response to Plaintiff’s Motion to Compel to May 29, 2020.
 4          This is the fourth stipulation for extension of time for SPS to file its response to the
 5   Motion to Compel. The extension is requested in good faith and is not for purposes of delay or
 6   prejudice to any other party.
 7          DATED this 15th day of May, 2020.
 8
      WRIGHT, FINLAY & ZAK, LLP                            KNEPPER & CLARK LLC
 9
10    /s/ Ramir M. Hernandez, Esq.                         /s/ Miles N. Clark, Esq.
      R. Samuel Ehlers, Esq.                               Matthew I. Knepper, Esq.
11    Nevada Bar No. 9313                                  Nevada Bar No. 12796
12    Ramir M. Hernandez, Esq.                             Miles N. Clark, Esq.
      Nevada Bar No. 13146                                 Nevada Bar No. 13848
13    7785 W. Sahara Ave., Suite 200                       Shaina R. Plaksin, Esq.
      Las Vegas, NV 89117                                  Nevada Bar No. 13935
14    Attorneys for Defendant, Select Portfolio            5510 S. Fort Apache Rd, Suite 30
15    Servicing, Inc.                                      Las Vegas, NV 89148-7700
                                                           Attorneys for Plaintiff, Danny Kaster
16
17
18                                                         IT IS SO ORDERED:

19
                                                           ___________________________________
20                                                         UNITED STATES MAGISTRATE JUDGE
21
                                                                        6-1-2020
                                                           DATED:      _________________________
22
23
24
25
26
27
28



                                                  Page 2 of 3
     Case 2:19-cv-02180-RFB-VCF Document 40 Filed 06/01/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP and
 3   that I served the foregoing JOINT MOTION TO EXTEND DEADLINE TO RESPOND TO
 4   PLAINTIFF’S MOTION TO COMPEL (FIFTH REQUEST) on the 15th day of May, 2020,
 5   to all parties on the CM/ECF service list.
 6
 7
                                           /s/ Jason Craig                            .
 8                                         An Employee of WRIGHT, FINLAY & ZAK, LLP
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  Page 3 of 3
